DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5, 7, 9, 12 – 14, 16, and 18 – 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,150,469 in view of Wu et al. (US 2015/0098620).
Claim 1 of Instant Application
Claim 15 of U.S. Patent No. 11,150,469
An apparatus comprising: an event camera comprising a plurality of light sensors at a plurality of respective locations, the event camera to generate, in response to particular light sensor detecting a change in intensity of light, an event message indicating a particular location of the particular light sensor; 
a diplexer to filter the event messages from the event camera into a target-frequency event message and an off-target-frequency event message; and an eye tracker to receive, from the diplexer, the target-frequency event message and the off-target-frequency event message, and determine an eye tracking characteristic of a user based on at least one of the target- frequency event message and the off-target-frequency event message.
A system comprising: a plurality of light sources to emit light with modulating intensity towards an eye of a user, wherein the modulating intensity is associated with a frequency range; a camera to generate light intensity data indicative of an intensity of the emitted light reflected by the eye of the user in the form of a plurality of glints; and a processor to: filter the light intensity data according to the frequency range of the modulation of the intensity, wherein filtering the light intensity data includes: identifying a first portion of the light intensity data that is inside of the frequency range associated with the modulation of intensity, and identifying a second portion of the light intensity data that is outside of the frequency range associated with the modulation of intensity; and determine an eye tracking characteristic of the user based on the filtered light intensity data.
Claim 15 of U.S. Patent No. 11,150,469 does not explicitly disclose apparatus comprising: an event camera comprising a plurality of light sensors at a plurality of respective locations, the event camera to generate, in response to particular light sensor detecting a change in intensity of light, an event message indicating a particular location of the particular light sensor.
In the same field of endeavor, Wu discloses an event camera comprising a plurality of light sensors at a plurality of respective locations (IR camera [0114]), the event camera to generate, in response to particular light sensor detecting a change in intensity of light, an event message indicating a particular location of the particular light sensor (generating IR image data 810 [0113 – 0115], wherein the pixel element of the camera is interpreted as the light sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of U.S. Patent No. 11,150,469 in view of the teachings of Wu such that the event camera comprising a plurality of light sensors at a plurality of respective locations was provided and the event camera was set to generate, in response to particular light sensor detecting a change in intensity of light, an event message indicating a particular location of the particular light sensor as disclosed by Wu, with motivation to allow the user with ability to interact in real time with an augmented or virtual reality (Wu, [0006]).


Claim 2 of Instant Application is similarly rejected over claim 15 of U.S. Patent No. 11,150,469 in view of the teachings of Wu.
Claim 3 of Instant Application is similarly rejected over claim 15 of U.S. Patent No. 11,150,469 in view of the teachings of Wu.
Claim 4 of Instant Application is similarly rejected over claim 15 of U.S. Patent No. 11,150,469 in view of the teachings of Wu.
Claim 5 of Instant Application is similarly rejected over claim 15 of U.S. Patent No. 11,150,469 in view of the teachings of Wu.
Claim 7 of Instant Application is similarly rejected over claim 15 of U.S. Patent No. 11,150,469 in view of the teachings of Wu.
Claim 9 of Instant Application is similarly rejected over claim 15 of U.S. Patent No. 11,150,469 in view of the teachings of Wu.
Claim 12 of Instant Application is similarly rejected over claim 15 of U.S. Patent No. 11,150,469 in view of the teachings of Wu.


Claim 13 of Instant Application
Claim 1 of U.S. Patent No. 11,150,469
A method comprising: generating, using an event camera comprising a plurality of light sensors at a plurality of respective locations, 
a plurality of event messages, 
each of the plurality of event messages being generated in response to a particular light sensor detecting a change in intensity of light and indicating a particular location of the particular light sensor; filtering the plurality of event messages into a target-frequency event message and an off-target-frequency event message; and determining an eye tracking characteristic of a user based on at least one of the target- frequency event message and the off-target-frequency event message.
A method comprising: emitting light with modulating intensity from a plurality of light sources towards an eye of a user, wherein the modulating intensity is associated with a frequency range; receiving light intensity data indicative of an intensity of the emitted light reflected by the eye of the user in the form of a plurality of glints; 

filtering the light intensity data according to the frequency range of the modulation of the intensity, wherein filtering the light intensity data includes: identifying a first portion of the light intensity data that is inside of the frequency range associated with the modulation of intensity, and identifying a second portion of the light intensity data that is outside of the frequency range associated with the modulation of intensity; and determining an eye tracking characteristic of the user based on the first and second portions of the  light intensity data.
Claim 1 of U.S. Patent No. 11,150,469 fails to disclose generating, using an event camera comprising a plurality of light sensors at a plurality of respective locations, a plurality of event messages, each of the plurality of event messages being generated in response to a particular light sensor detecting a change in intensity of light and indicating a particular location of the particular light sensor.
In the same field of endeavor, Wu discloses generating, using an event camera comprising a plurality of light sensors at a plurality of respective locations (IR camera [0114], wherein the pixel element of the camera is interpreted as the light sensor), a plurality of event messages, each of the plurality of event messages being generated in response to a particular light sensor detecting a change in intensity of light and indicating a particular location of the particular light sensor (generating IR image data 810 [0113 – 0115], wherein pixel elements of the image are interpreted to correspond to pixel elements of the camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,150,469 in view of the teachings of Wu such that the event camera comprising a plurality of light sensors at a plurality of respective locations was provided and was configured to generate a plurality of event messages, each of the plurality of event messages being generated in response to a particular light sensor detecting a change in intensity of light and indicating a particular location of the particular light sensor as disclosed by Wu, with motivation to allow the user with ability to interact in real time with an augmented or virtual reality (Wu, [0006]).


Claim 14 of Instant Application is similarly rejected over claim 1 of U.S. Patent No. 11,150,469 in view of the teachings of Wu.
Claim 16 of Instant Application is similarly rejected over claim 1 of U.S. Patent No. 11,150,469 in view of the teachings of Wu.
Claim 18 of Instant Application is similarly rejected over claim 1 of U.S. Patent No. 11,150,469 in view of the teachings of Wu.


Claim 19 of Instant Application
Claim 20 of U.S. Patent No. 11,150,469
A non-transitory computer-readable medium having instructions encoded thereon which, when executed by a processor, cause the processor to perform operations comprising: generating, using an event camera comprising a plurality of light sensors at a plurality of respective locations, 
a plurality of event messages, 
each of the plurality of event messages being generated in response to a particular light sensor detecting a change in intensity of light and indicating a particular location of the particular light sensor; filtering the plurality of event messages into a target-frequency event message and an off-target-frequency event message; and determining an eye tracking characteristic of a user based on at least one of the target- frequency event message and the off-target-frequency event message plurality of event messages.
A non-transitory computer-readable medium having instructions encoded thereon which, when executed by a processor, cause the processor to perform operations comprising: emitting light with modulating intensity from a plurality of light sources towards an eye of a user, wherein the modulating intensity is associated with a frequency range; receiving light intensity data indicative of an intensity of the emitted light reflected by the eye of the user in the form of a plurality of glints; 
filtering the light intensity data according to the frequency range of the modulation of the intensity, wherein filtering the light intensity data includes: identifying a first portion of the light intensity data that is inside of the frequency range associated with the modulation of intensity, and identifying a second portion of the light intensity data that is outside of the frequency range associated with the modulation of intensity; and determining an eye tracking characteristic of the user based on the filtered light intensity data.
Claim 20 of U.S. Patent No. 11,150,469 fails to disclose generating, using an event camera comprising a plurality of light sensors at a plurality of respective locations, a plurality of event messages, each of the plurality of event messages being generated in response to a particular light sensor detecting a change in intensity of light and indicating a particular location of the particular light sensor.
In the same field of endeavor, Wu discloses generating, using an event camera comprising a plurality of light sensors at a plurality of respective locations (IR camera [0114], wherein the pixel element of the camera is interpreted as the light sensor), a plurality of event messages, each of the plurality of event messages being generated in response to a particular light sensor detecting a change in intensity of light and indicating a particular location of the particular light sensor (generating IR image data 810 [0113 – 0115], wherein pixel elements of the image are interpreted to correspond to pixel elements of the camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of U.S. Patent No. 11,150,469 in view of the teachings of Wu such that the event camera comprising a plurality of light sensors at a plurality of respective locations was provided and was configured to generate a plurality of event messages, each of the plurality of event messages being generated in response to a particular light sensor detecting a change in intensity of light and indicating a particular location of the particular light sensor as disclosed by Wu, with motivation to allow the user with ability to interact in real time with an augmented or virtual reality (Wu, [0006]).


Claim 20 of Instant Application is similarly rejected over claim 20 of U.S. Patent No. 11,150,469 in view of the teachings of Wu.

Allowable Subject Matter
Claims 6, 8, 10, 11, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 6, the Prior Art of record fails to disclose the apparatus of claim 5, wherein the eye tracker is to detect the pupil by: generating an approximate intensity image of the eye of the user based on the off-target- frequency event message; locating a low-intensity region in the approximate intensity image of the eye of user; and fitting an ellipse to the low-intensity region. (Emphasis Added.)

As to claim 8, the Prior Art of record fails to disclose the apparatus of claim 7, wherein the eye tracker is to track the pupil of the eye of the user by: locating one or more high-contrast edges based on the off-target-frequency event message; and fitting a new ellipse based on the one or more high-contrast edges and a prior ellipse. (Emphasis Added.)

As to claim 10, the Prior Art of record fails to disclose the apparatus of claim 9, wherein the eye tracker is to detect the one or more glints based on event messages that indicate an increase in intensity of light without being based on event message that indicate a decrease in intensity of light. (Emphasis Added.)

As to claim 11, the Prior Art of record fails to disclose the apparatus of claim 9, wherein the eye tracker is to detect the one or more glints based on event messages that indicate a decrease in intensity of light without being based on event message that indicate an increase in intensity of light. (Emphasis Added.)

As to claim 15, the Prior Art of record fails to disclose the method of claim 14, wherein detecting the pupil includes: generating an approximate intensity image of the eye of the user based on the off-target- frequency event message; locating a low-intensity region in the approximate intensity image of the eye of user; and fitting an ellipse to the low-intensity region. (Emphasis Added.)

As to claim 17, the Prior Art of record fails to disclose the method of claim 16, wherein tracking the pupil of the eye of the user includes: locating one or more high-contrast edges based on the off-target-frequency event message; and fitting a new ellipse based on the one or more high-contrast edges and a prior ellipse. (Emphasis Added.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623